Form hrgnot

                                   UNITED STATES BANKRUPTCY COURT


                                      MIDDLE DISTRICT OF TENNESSEE

                                            701 Broadway Room 170
                                              Nashville, TN 37203

                                    Adversary Proceeding No. 3:18−ap−90060
                                Related Bankruptcy Proceeding No. 3:17−bk−04932

                                            Judge Charles M Walker

In Re:

Plaintiff/Movant : STEPHEN JETTON TAYLOR


    vs


Defendant/Respondent : LoanCare, LLC



PLEASE TAKE NOTICE that a hearing will be held Telephonically.:

The call−in number is 1−888−363−4749, Access Code 7250422# on 11/24/20 at 10:15 AM

to consider and act upon the following:


38 − Motion for Status Conference. Filed on the behalf of: Defendant LoanCare, LLC. (Chaness, Bret)




Dated: 10/30/20                                          /s/ TERESA C. AZAN
                                                         Clerk, U.S. Bankruptcy Court




         Case 3:18-ap-90060         Doc 39 Filed 10/30/20 Entered 10/30/20 07:08:48                   Desc
                                      Notice of Hearing Page 1 of 1
